Citation Nr: 1755187	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-34 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability.

2. Entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to herbicide exposure.

3. Entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as due to herbicide exposure.

4. Entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable.

5. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

6. Entitlement to an increased rating for hypertension, currently evaluated as noncompensable.

7. Entitlement an increased rating for transient ischemic attack, currently evaluated as 10 percent disabling.

8. Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 until October 1976.

These matters before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in April 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for degenerative joint disease of the cervical spine, to include as due to herbicide exposure, entitlement to service connection for degenerative joint disease of the lumbosacral spine, to include as due to herbicide exposure, and bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for bilateral hearing loss disability was previously denied in a May 2004 rating decision, the Veteran did not appeal the decision.

2. Some of the evidence submitted subsequent to the May 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability.

3. Throughout the appeal period Veteran's service-connected PTSD has been manifested by hypervigilance, irritability, sleep impairment, disturbed mood, and anxiety with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks satisfactorily.

4. Throughout the rating period on appeal, the competent clinical evidence of record indicates that the Veteran's hypertension is manifested by a systolic pressure predominantly less than 160 and a diastolic pressure predominantly less than 100, with no history of a diastolic pressure predominantly more than 100 requiring continuous medication for control.

5. The preponderance of the evidence indicates that throughout the rating period on appeal, the record does not establish the existence of any objective residuals attributed to the Veteran's transient ischemic attack.

6. At a March 2017 Travel Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable.



CONCLUSIONS OF LAW

1. The unappealed May 2004 rating decision which denied service connection for bilateral hearing loss is final. 38 U.S.C. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a), 3.104(a), 20.302, 20.1103 (2017).

2. Evidence received since the May 2004 RO decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C. § 1154  (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).

3. The criteria for a disability rating greater than 30 percent for PTSD have not been met. 38 U.S.C. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9411 (2017).

4. The criteria for an initial compensable rating for hypertension have not been met. 38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2017).

5. The criteria for the assignment of an evaluation in excess of 10 percent for service-connected transient ischemic attack and residuals thereof are not met. 38 U.S.C. § 1110, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.41a, 4.10, 4.120, 4.124a, Diagnostic Code (DC) 8099-8008.

6. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the appellant, at the March 2017 Travel Board hearing indicated that it is his intent to withdraw the appeal for entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable. (See Board hearing transcript pages 7-9). Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable.

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability
 
Legal criteria

 In general, RO decisions that are not timely appealed are final. See 38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.200 (2017). An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

 Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313  (Fed.Cir.2009); Jandearu v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Historically, the Veteran's claim for entitlement to service connection for bilateral hearing loss disability was denied by the RO in May 2003 and again in May 2004. The Veteran did not appeal the May 2004 decision and it became final. The Veteran requested that his claim be reopened and was subsequently denied in a July 2012 RO decision.

Evidence of record at time of last final denial

At the time of the May 2004 RO denial, the evidence of record consisted of the Veteran's DD 214, STRs, the Veteran's lay statements, medical records, a VA medical examination, and correspondence. 

Notably, the Veteran's service treatment records (STRs) reflect the Veteran with normal hearing and no complaints of hearing loss or ear problems. 

Further, a March 2003 VA medical examination noted the Veteran with in-service acoustic trauma as well as mild to severe high frequency sensorineural hearing loss. The examiner concluded that it did not appear likely that the Veteran's hearing loss had its origin in service based on his in-service records reflecting normal hearing upon separation.


Evidence of record since the last final denial

The evidence received since the last final denial includes additional medical records in regard to the Veteran's bilateral hearing loss disability, to include a March 2011 VA audiological evaluation. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss disability. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The additional treatment records were not within the claims file at the time of the May 2004 RO decision. The medical records go to the basis of the Veteran's claim for entitlement to service connection for bilateral hearing loss disability. Thus, the Board finds the medical records and Veteran statements in support of the claim obtained after the May 2004 RO decision to be new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for bilateral hearing loss disability, is reopened.

Entitlement to an initial rating in excess of 30 percent disabling for post-traumatic stress disorder (PTSD)

Legal Criteria

Criteria for PTSD (DC 9411)

The Veteran's service-connected other specified trauma and stressor related disorder disability has been rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2017). 

The following ratings are available under Diagnostic Code 9411:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

An August 2010 VA mental examination reflects the Veteran with PTSD manifested by symptoms such irritable mood, difficulty maintaining anger level, sleep impairment, nightmares, intrusive thoughts, and avoidance behaviors. Upon examination, the examiner found the Veteran to have a GAF score of 65. The examination noted the Veteran working as a service manager for industrial farm and agricultural machinery. Additionally, the report noted the Veteran being married to his current wife for over 20 years and having good relationship with his biological and stepchildren.

An April 2016 VA mental examination reflects the Veteran with PTSD resulting in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The Veteran's PTSD was noted to be manifested by symptoms such as: irritable behavior; hypervigilance; anxiety; and disturbed mood. The examination report noted the Veteran having a good relationship with his family members, as well as his interest in woodworking. Additionally, the examination report noted the Veteran's employment as a service manager.

The Board finds that throughout the appeal period, a rating in excess of 30 percent disabling for PTSD is not warranted. While the evidence reflects that the Veteran experiences symptoms such as hypervigilance, irritability, sleep impairment, and anxiety; the evidence does not reflect that the symptoms were of such severity to cause occupational and social impairment with reduced reliability and productivity due to such symptoms. In fact, the record reflects that the Veteran has been married for over 20 years and has consistently worked as a service manager for industrial farm and agricultural machinery. 

A rating of 50 percent disabling is not warranted as the claims folder does not reflect the Veteran with occupational and social impairment with reduced reliability and productivity.

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with near-continuous panic attacks, impaired impulse control, or spatial disorientation causing an occupational and social impairment, with deficiencies in most areas. 

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment. 


Entitlement to an increased rating for hypertension, currently evaluated as noncompensable

Legal Criteria

The Veteran's hypertension is rated as zero percent or noncompensably disabling under 38 C.F.R. Â§ 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension). 

A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104, DC 7101. 

A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 

A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.

 A 60 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. at Note (1). For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. Id.


Analysis

In an August 2, 2007 VA medical examination for diabetes mellitus, the Veteran's blood pressure was reported as 120/80, 125/80, and 135/80. In a March 25, 2008 VA medical examination report the Veteran's blood pressure was reported as 162/78. 

A Hypertension Disability Benefits Questionnaire received in June 2013 reflected the Veteran's blood pressure as 150/80 in April 2013 and 166/86 in March 2013.

An April 2016 VA medical examination reflects that the Veteran's blood pressure was 133/73, 128/72, and 171/93. The examination noted that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more. The examination further noted the Veteran taking Lisinopril for his hypertension.

Taking the entire claims folder in consideration, the record does not reflect that the Veteran has a diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more in order to warrant a 10 percent evaluation. While there are a few systolic readings of 160 or more, the readings are predominantly less than 160. In regard to the Veteran's diastolic readings, the readings taken as a whole are not predominantly more than 100. 

The Veteran would still be entitled to a 10 percent evaluation if the evidence of record reflected that he had a history of diastolic pressure predominantly 100 or more and he required continuous medication for control. The Board notes that the record does establish that the Veteran has been prescribed medication for his high blood pressure. However, as noted above, the record does not establish a history of diastolic pressure predominantly 100 or more. Both conditions must be met to warrant a 10 percent evaluation on the basis of continuous medication. 

In sum, the competent clinical evidence of record is against a finding that the Veteran has a diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more which requires continuous medication for control.

The Board finds that the competent credible medical evidence of record demonstrates that the Veteran's disability picture more nearly approximates the criteria for a non-compensable rating, and that a compensable initial, or staged, ratings are not warranted.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Entitlement an increased rating for transient ischemic attack, currently evaluated as 10 percent disabling

Legal Criteria

The Veteran's transient ischemic attack has been a 10 percent disability rating under Diagnostic Code 8099-8008, which represents an unlisted neurologic disability evaluated by analogy to thrombosis of the brain, vessels. See 38 C.F.R. § 4.124a. See also 38 C.F.R. § 4.27 (providing that unlisted disabilities will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits, with an additional diagnostic code used to identify the basis for the evaluation assigned following a hyphen).

Under Diagnostic Code 8008, disability resulting from thrombosis of the vessels of the brain and other neurological conditions and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, VA is to rate by comparison with the mild, moderate, severe, or complete paralysis of the peripheral nerves. 38 C.F.R. Â§ 4.124a, Diagnostic Code 8008. 

A note to this Diagnostic Code states that it is required for the minimum ratings for residuals that there be ascertainable residuals. Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease. It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses. 38 C.F.R. § 4.124a , Diagnostic Code 8008, Note.

Analysis

The Veteran was afforded a VA medical examination in March 2008. The examination report reflects the Veteran's cranial nerves as intact, cerebellar functions normal, with normal muscle strength. The examination reflects the Veteran's only subjective complaint as loss of concentration. On neurologic examination, the examiner noted an absence of residuals. 

The neurological portion of a March 2012 VA Thoracolumbar Spine medical examination reflects no motor or sensory abnormalities.

An August 2012 VA medical examination in regard to the eye reflect no visual impairment related to a neurological condition.

The Veteran was afforded another VA examination in April 2016 with regard to his transient ischemic attack (residuals). The examination report reflects the Veteran taking asprin daily; no muscle weakness; no respiratory condition; no sleep disturbance; no bowel function impairment or urinary dysfunction; normal speech; and normal gait. The examiner found no symptoms or residuals of the Veteran's transient ischemic attack. The examiner noted the Veteran's subjective complaints of mild memory difficulty. 
The claims file includes the contentions of the Veteran that he suffers from memory loss and loss of concentration due to the residuals of his transient ischemic attack. Although laypersons are competent to provide opinions on some medical issues, the Board finds that a layperson is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of strokes and neurological findings. The Board finds that such findings fall outside the realm of common knowledge of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). However, the probative medical evidence does not reflect that the Veteran's subjective complaints of memory loss or concentration impairment are attributed to his transient ischemic attack; or that they are of such severity as to warrant an increased disability rating.

In sum, the most probative and objective evidence of record is against a finding that the Veteran's service-connected transient ischemic attack warrants a rating in excess of 10 percent. The preponderance of the evidence is against a finding that the Veteran's service-connected disability correlates to the next highest rating. Therefore, the benefit-of-the-doubt rule is inapplicable and the claim must be denied. 38 U.S.C. § 5107 (b) (West 2014); 38 C.F.R. § 4.15, 4.16, 3.340, 3.341.

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. The record does not indicate that the Veteran has been unable to maintain substantial gainful employment specifically due to his service connected disabilities. Importantly, the record reflects that the Veteran has worked consistently as a service manager for industrial farm and agricultural machinery throughout the appeals period. Thus, the issue of entitlement to TDIU has not been reasonably raised by the record.


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection bilateral hearing loss disability, and to that extent, the claim is granted.

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement an increased rating for transient ischemic attack, currently evaluated as 10 percent disabling is denied.

The appeal as to the issue of entitlement to an increased rating for erectile dysfunction, currently evaluated as noncompensable is dismissed.


REMAND

Entitlement to service connection for degenerative joint disease of the cervical spine and degenerative joint disease of the lumbosacral spine, to include as due to herbicide exposure.

In regard to the Veteran's claims for service connection for his low back and neck disorders, he was afforded a VA examination in March 2012. The examiner noted that an opinion was unable to be provided without speculation. The Veteran submitted private medical opinions, in which the private physicians opined that the Veteran's lower and upper back disorders are related to his military service. However, the private opinions, while signed by two different physicians with different letterheads, are verbatim. Additionally, the private opinions, which are identical, lack an adequate rationale to support the medical conclusion provided.

Based on the above, the Board finds that a supplemental examination/opinion is warranted.

Entitlement to service connection for bilateral hearing loss disability

Having reopened the Veteran's bilateral hearing loss disability claim, the Board must now determine whether the reopened claim of entitlement to service connection for a bilateral hearing loss disability may be granted on the merits, de novo.

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

As noted earlier, previous rating decisions denied the Veteran's claim for bilateral hearing loss disability due to service records reflects normal hearing. However, a May 2003 rating decision granted the Veteran service connection for tinnitus based on in-service acoustic trauma. As VA has conceded in-service acoustic trauma, the Board finds that a supplemental opinion considering acoustic trauma and tinnitus in relation to bilateral hearing loss in warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination regarding the Veteran's service connection claims for a neck disorder. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any neck disorder found on examination or in the medical record at least as likely as not (i.e., fifty percent or greater probability) had its onset in service or is related to the Veteran's active military service, to include as due to herbicide exposure.

The examiner should provide an explanation for all conclusions reached. As part of the opinion, the examiner is asked to address the Veteran's lay statements to include any statements of recurrent or continuous symptoms of a neck disorder since active military service.

2. Schedule the Veteran for a VA examination regarding the Veteran's service connection claims for a low back disorder. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any back disorder found on examination or in the medical record at least as likely as not had its onset in service or is related to the Veteran's active military service, to include as due to herbicide exposure.

The examiner should provide an explanation for all conclusions reached. As part of the opinion, the examiner is asked to address the Veteran's lay statements to include any statements of recurrent or continuous symptoms of a back disorder since active military service.

3. Schedule the Veteran for a VA examination regarding the Veteran's service connection claims for bilateral hearing loss disability. The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination. All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not related to or aggravated by the Veteran's active military service, to include his service connected tinnitus.

The examiner should provide an explanation for all conclusions reached. As part of the opinion, the examiner is asked to address the Veteran's lay statements to include any statements of recurrent or continuous symptoms of hearing loss since active military service.

4. After completing the above and any other development deemed necessary readjudicate the issues remaining on appeal.  If any claim remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


